Citation Nr: 0914237	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to September 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection for 
allergic rhinitis and assigned a zero percent rating.  


FINDING OF FACT

The disability picture of allergic rhinitis meets the 
criteria required for a 30 percent rating. 


CONCLUSION OF LAW

The criteria for a rating of 30 percent, the highest 
allowable evaluation, for allergic rhinitis has been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of initial higher evaluation for allergic rhinitis 
involves a "downstream" issue, as the initial claim for 
service connection for allergic rhinitis was granted in the 
October 2006 rating decision appealed, and the current appeal 
arises from his disagreement with the noncompensable 
evaluation originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran VA examinations, 
and afforded the Veteran the opportunity to testify before 
the Board.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the Veteran has not contended otherwise.

Analysis 

The Veteran argues that he should receive a 30 percent 
evaluation based on the presence of a large nasal polyp.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 C.F.R. § 1155 (West 2002).   Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating criteria for allergic rhinitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6522, affords a 10 percent evaluation for 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  A 30 percent evaluation is afforded 
for rhinitis with polyps.  The 30 percent evaluation is the 
highest available for allergic rhinitis. 

The July 2006 medical examination, prior to discharge from 
service, diagnosed the Veteran with allergic rhinitis.  The 
Veteran reported that his baseline nasal congestion was worse 
at night even during the winter and fall seasons and that he 
has a history of nasal polyp.  He also complained of nasal 
obstruction. Upon examination the physician found a large 
right sided nasal polyp and 90 percent obstruction of the 
right nostril. The physician noted that the Veteran may 
require a polypectomy as well as nasal and systemic steroids.  

In November 2007 a VA examination was conducted.  The 
examiner found partial nasal obstruction of 70 percent on the 
right and 20 percent on the left.  No polyps were visible 
from external examination.  The examiner diagnosed chronic 
allergic rhinitis resistant to treatment partially due to 
intolerable side effects of the medications and partially due 
to the medications being ineffective.  At the examination the 
Veteran reported that the breathing obstruction bothers him 
more when he is tired. 

In February 2008 a VA examination was conducted.  The 
examiner obstructed each nostril one at a time and noted that 
there appeared to be adequate airflow.  He estimated there to 
be approximately 40 to 50 percent nasal obstruction present 
on the right side and 30 to 40 percent nasal obstruction 
present on the left side.  The physician noted a mild s-
shaped nasal septal deviation.  He also noted moderate 
swelling involving the middle and inferior turbinates.  The 
physician did not find any nasal polyps at the time of 
examination but he did find moderate inflammation present on 
the anterior rhinoscopy.  The Veteran reported that medical 
management has been ineffective for his condition and the 
examiner recommend that the Veteran consult an allergist. 

The Veteran, a board-certified internist, argues that he 
currently has a large nasal polyp, which was visible and 
noted at the July 2006 examination.  He explained that the 
lack of obstruction criteria for nasal polyps is 
understandable as most nasal polyps are highly movable and 
can cause total obstruction or less depending on the way the 
polyp is sitting in the nasal passage.  The Veteran reported 
that when he lies down to sleep on his side the polyp will 
cause total obstruction of the dependant nasal passage. 

A large nasal polyp was noted to be present two months prior 
to discharge.  Surgery was recommended to remove the polyp 
but there is no evidence that it has been removed.  By his 
own report, the Veteran states that the nasal polyp is still 
present as it causes total obstruction of the dependant nasal 
passage when he sleeps on his side.  As a layperson, the 
Veteran is competent to testify as to his symptoms.  As a 
board-certified internist, he is also competent to testify as 
to the medical nature of nasal polyps, why it may not always 
be visible upon examination, and as to its current presence.  
The Veteran asserts that the polyp is currently present. The 
VA examination findings of obstruction to nearly 50 percent 
and findings of swelling support the Veteran's assertion. The 
Board accepts the Veteran's assertion to be credible and 
accepts the presence of a polyp, as noted in the July 2006 
pre-discharge examination.  

Given the above, the medical evidence meets the criteria 
required for a 30 percent rating.  38 C.F.R. § 4.7.  


ORDER

Entitlement to 30 percent rating for allergic rhinitis is 
granted. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


